DETAILED ACTION
This is a first action on the merits. Claims 1-6 are pending. Claims dated 01/06/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Such claim limitation(s) is/are: 
“an instruction value generator” in claims 1 and 6
“an instruction value obtainer” in claims 1 and 6
“an attitude estimator” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
“an instruction value obtainer” corresponds to a software, hardware, or a combination of both that can be realized by using a dedicated electronic circuit (page 7, ln. 4-9)
“an instruction value generator” corresponds to a software, hardware, or a combination of both that can be realized by using a dedicated electronic circuit (page 7, ln. 4-9)
“an attitude estimator” corresponds to a software, hardware, or a combination of both (page 13, ln 19-21)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, claim 5 recites the limitation “the thruster controller is provided by a same number as a number of the thruster in the flying device”. It is not clear what “provided by a same number” means. For examination purposes, the examiner has interpreted the claim as:
The thruster controller of claim 1, comprising a same number of thruster controllers as a number of thrusters in the flying device.
The examiner believes this interpretation is consistent with the specification as originally filed which shows 4 thruster controllers 50 for the 4 thrusters shown in Fig. 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Lee (KR 20160092732 A) and herein after will be referred to as Lee.

Regarding claim 1, Lee teaches a thruster controller (Fig. 4 130 thrust regulator) for use in a flying device that includes 
(i) at least two thrusters each having a propeller (Fig. 4 plurality of propeller units 110), 
a motor driving the propeller (Fig. 4 motor 111), 
and a pitch changing mechanism changing a pitch of the propeller (Fig. 4 variable pitch propeller 112), 
and (ii) a main controller (Fig. 4 flight control device 140) outputting an instruction value ([0044] thrust control command) to the thruster for a control of a thrust generated by the thruster ([0044] The thrust regulator 130 receives a thrust control command from the flight control device 140)
The examiner understands for the thruster (thrust regulator) to receive a thrust control command from the main controller (flight control device), the flight control device must first output the command to the thrust regulator.
based on an assumption that the pitch of the propeller is fixed ([0015] an object of the present invention is to provide a thrust regulator capable of maintaining compatibility with the flight control device of a multicopter using a fixed pitch propeller),

The examiner understands that, since the flight control device of the cited document is for a multicopter with a fixed pitch propeller, the thrust instruction value received from a flight control device is based on an assumption that the pitch of the propeller is fixed. The cited reference provides a thrust regulator that then optimizes the received thrust instruction value for use with the variable pitch propeller.
and for controlling the thrust generated by the thruster at a position between the main controller and the thruster ([0044] the thrust controller 130 receives a thrust control command from the flight control device 140, calculates an optimal rotation speed according to the target thrust, and sends a speed control signal to the electric motor 111. is outputted, and a pitch control signal is output to the pitch actuator 120 by calculating an optimal pitch angle according to the target thrust.)
the thruster controller comprising: an instruction value obtainer configured to obtain the instruction value output from the main controller ([0044] the thrust regulator 130 receives a thrust control command from the flight control device 140);
and an instruction value generator (a1) configured to generate a propeller pitch instruction value from the instruction value obtained by the instruction value obtainer for setting the pitch of the propeller ([0019] The thrust regulator 130 receives a thrust control command from the flight control device 140 and generates a speed control signal according to the optimum rotation speed. The microprocessor 131 calculates an optimum rotation speed and an optimum pitch angle…)
It is understood that the thrust regulator 130 also acts as an instruction value obtainer and generator since it explicitly performs the associated functions.
and (a2) output the generated propeller pitch instruction value to the pitch changing mechanism ([0050] generating a pitch control signal according to the optimum pitch angle and outputting the generated pitch control signal to the pitch actuator 120)
while (b1) correcting the instruction value obtained by the instruction value obtainer based on the propeller pitch instruction value ([0050] optimum pitch angle)
The examiner understands that the instruction value obtained by the instruction value obtainer based on the propeller pitch instruction value (thrust command) is “corrected” by changing the original pitch angle to an optimized pitch angle.
and (b2) generate a corrected rotation number instruction value for setting a rotation number of the motor and (b3) output the corrected rotation number instruction value to the motor. ([0019] And a speed control signal output unit for generating and outputting a speed control signal according to the optimum rotation speed; output to electric motor)

Regarding claim 2, Lee teaches the thruster controller of claim 1, wherein the main controller outputs a rotation number instruction value as the instruction value for instructing the rotation number of the motor (see Examiner Note below supported by [0052] and [0053]), 
and the instruction value generator generates the propeller pitch instruction value and the corrected rotation number instruction value by using the rotation number instruction value ([0019] the thrust regulator includes a microprocessor that receives the thrust control command and calculates the optimum rotational speed and the optimum pitch angle. And a speed control signal output unit for generating and outputting a speed control signal according to the optimum rotation speed; [0020] In a preferred embodiment, the microprocessor stores an optimum rotational speed and a pitch angle calculation program capable of calculating an optimal rotational speed and an optimum pitch angle for a target thrust).
Examiner Note: It is understood that the thrust control command outputted by the main controller (flight control device 140) comprises a rotation number instruction value as the instruction value for instructing the rotation number of the motor ([0052] The flight control device 140 receives a control input of the user and outputs a thrust control command to the thruster controller 130. In addition, the thrust control command may be a PWM signal; [0053] In addition, the thrust control command may be a thrust control command related to the number of revolutions.)

Regarding claim 4, Lee teaches the thruster controller of claim 1 further comprising: an attitude estimator estimating a flight attitude of the flying device (Fig. 4 navigation sensor 160), 
wherein the instruction value generator generates the propeller pitch instruction value and the corrected rotation number instruction value by using the instruction value and the flight attitude of the flying device estimated by the attitude estimator ([0057] The navigation sensor 160 generates information on the position and attitude of the base body a and transmits the generated information to the flight control unit 140. The flight control unit 140 controls the operation of the navigation unit 160, and generates and outputs a thrust force control command from the information).
It is understood that the instruction value generator (thrust regulator 130), receives the thrust force control command from the flight control unit and generates the optimal propeller pitch and rotation speed (see rejection of claim 1 supported by [0044]).

Regarding claim 5, Lee teaches the thruster controller of claim 1, wherein: the thruster controller (Fig. 4 130 thrust regulator) 
is provided by a same number as a number of the thruster in the flying device (Fig. 4 shows multiple thruster controllers: thrust regulator 1, 2, 3, and 4 corresponding to each of the 1, 2, 3 and 4 thrusters shown in 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Sakuma (JP 2018154322 A) and herein after will be referred to as Sakuma.

Regarding claim 3, while Lee teaches a main controller that outputs a thrust force control command from attitude instruction values ([0057] The navigation sensor 160 generates information on the position and attitude of the base body A and transmits the generated information to the flight control unit 140. The flight control unit 140 controls the operation of the navigation unit 160, and generates and outputs a thrust force control command from the information), 

Lee does not explicitly teach wherein the main controller outputs a plurality of attitude instruction values for setting a flight state of the flying device as the instruction value. 

However, Sakuma teaches main controller outputs a plurality of attitude instruction values for setting a flight state of the flying device as the instruction value (Fig. 4 flight controller control block 100, attitude instruction values for setting a flight state of the aircraft: roll control amount d15, pitch control amount d25, and yaw control amount d35 are outputted to propeller motors 51-1 and 51-2)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate Sakuma to include wherein the main controller outputs a plurality of attitude instruction values for setting a flight state of the flying device as the instruction value, because doing so allows the aircraft to be corrected and stabilized during flight.

Lee also does not explicitly teach the instruction value generator sets the propeller pitch instruction value and the corrected rotation number instruction value by using at least one of the plurality of attitude instruction values.

However, Sakuma also teaches using at least one of the plurality of attitude instruction values (Fig. 4 d15, d25, and d35) 
to set the propeller pitch instruction value ([0055] corrected pitch angles of the propellers by increasing or decreasing them based on a yaw control value d35) 
and the corrected rotation number instruction value ([0056] corrected rotation speeds of the propellers by increasing or decreasing them based on a yaw control value d35)

In the cited document Sakuma:
[0055] In FIG. 4, when a yaw signal is input, if the yaw control amount d35 is larger than the threshold value set in the control block 100, the yaw control amount d35 is input to the servo motor 51-1 as a positive command value. The yaw control amount d35 is input to the servo motor 51-2 as a negative command value. As a result, the control values m5 and m6 are calculated, and the pitch angle of the first propeller 21 of the counter rotating propeller is large, and the pitch angle of the second propeller 22 is small.
[0056] When the yaw control amount d35 is equal to or less than the threshold value set in the control block 100, the yaw control amount d35 = 0 is input to the servo motor 51-1 and the servo motor 51-2, respectively. Accordingly, the control values m5 and m6 are calculated for the servo motor 51-1 and the servo motor 51-2 with the throttle control amount d41. The third attitude control propeller 31-3 and the fourth attitude control propeller 31-4 increase in rotational speed due to a positive command value, and the first attitude control propeller 31-1 and the second attitude control propeller 31-4 The rotation speed of the propeller 31-2 is decreased by a negative command value.

It is clear that in [0055-0056] the pitch angle and the rotation speed of the propellers change and are corrected by using attitude instruction value d35, yaw control amount.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate Sakuma to include at least one of the plurality of attitude instruction values for use of attitude control (Sakuma [0055]).

Regarding claim 6, Lee teaches an Fig. 4 130 thrust regulator)
in a flying device that includes at least two thrusters each having a propeller (Fig. 4 plurality of propeller units 110), 
a motor driving the propeller (Fig. 4 motor 111),
and a pitch changing mechanism changing a pitch of the propeller (Fig. 4 variable pitch propeller 112), 
the attitude controller comprising: a main control unit (Fig. 4 flight control device 140) configured to output an instruction value to the thruster for a control of a thrust generated by the thruster ([0044] the thrust regulator 130 receives a thrust control command from the flight control device 140)
The examiner understands for the thruster (thrust regulator) to receive a thrust control command from the main controller (flight control device), the flight control device must first output the command to the thrust regulator.

based on an assumption that the pitch of the propeller is fixed ([0015] an object of the present invention is to provide a thrust regulator capable of maintaining compatibility with the flight control device of a multicopter using a fixed pitch propeller),
The examiner understands that, since the flight control device of the cited document is for a multicopter with a fixed pitch propeller, the thrust instruction value received from a flight control device is based on an assumption that the pitch of the propeller is fixed. The cited reference provides a thrust regulator that then optimizes the received thrust instruction value for use with the variable pitch propeller.
and an instruction value obtainer configured to obtain the instruction value output from the main control unit ([0044] the thrust regulator 130 receives a thrust control command from the flight control device 140); 
and an instruction value generator configured to generate a propeller pitch instruction value from the instruction value obtained by the instruction value obtainer for setting the pitch of the propeller and output the generated propeller pitch instruction value to the pitch changing mechanism ([0050] generating a pitch control signal according to the optimum pitch angle and outputting the generated pitch control signal to the pitch actuator 120)
It is understood that the thrust regulator 130 also acts as an instruction value obtainer and generator
while correcting the instruction value obtained by the instruction value obtainer based on the propeller pitch instruction value ([0050] optimum pitch angle)
The examiner understands that the instruction value obtained by the instruction value obtainer based on the propeller pitch instruction value (thrust command) is “corrected” by changing the original pitch value to an optimized pitch angle.
and generate a corrected rotation number instruction value for setting a rotation number of the motor and output the corrected rotation number instruction value to the motor ([0019] And a speed control signal output unit for generating and outputting a speed control signal according to the optimum rotation speed; output to electric motor).

Although Lee teaches generating attitude information ([0057]), Lee does not explicitly teach that the controller is an attitude controller. 

However, Sakuma teaches an attitude controller ([0044] The flight controller calculates the attitude control command based on the roll signal, the pitch signal, and the yaw signal among the steering commands input from the transmitter.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attitude control into the flying device of Lee because doing so balances propulsive forces and keeps the flying device stable (Sakuma [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S./Examiner, Art Unit 3662                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662